DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 4-9 are pending.
Claims 6-8 are withdrawn. 
Claims 1-2, 4-5, 9 are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ayusawa (JP-A-2017-189081), in view of Suzuki (US 2017/0234377).
Regarding claim 1, Ayusawa discloses a rotary actuator comprising: a motor (7) having a rotor (14) and a stator (15); a rotation regulating mechanism (25) configured to regulate a rotation of the rotor (14) in a stopped state (rotation restricting mechanism 25 restricts rotation of rotor 14 which is stopped, para. 26); and a case body (case body 11, which includes body 41 and cover 42) in which the motor (7) and the rotation regulating mechanism (25) are housed (fig. 3 clearly shows the claimed arrangement, where motor 7 and rotation regulating mechanism 25 are within case body 11), wherein the rotation regulating mechanism (25) has an annular rotation-side regulating member (45) fixed to (para. 43) the rotor (14), a regulating member (the limitations are met by either of member 46 or flange 46a; for the purposes of examination, only member 46 is mapped) inserted between (the claimed arrangement is most clearly shown in fig. 4B) a plurality of protrusions (45a) formed along a circumferential direction on an outer circumferential surface (fig. 5 clearly shows the claimed arrangement, where protrusions 45a are on the outer surface of annular rotating side regulating member 45) of the rotation-side regulating member (45) and configured to regulate a movement of the rotation-side regulating member in the circumferential direction (the rotation of the rotor 14 stopped by the projection 45a of member 45 and the flange portion 46a is restricted, para. 50), and a drive mechanism (47) configured to move (the drive mechanism 47 moves the fixed-side restriction member 46 between the restricted position shown in 4b and the restriction release position shown in 4a, para. 51) the regulating member (46) in an axial direction (fig. 3 shows axial direction of rotor 14 parallel to axial direction of member 46) of the rotor (14) between a regulation position (the position of member 46 as shown in fig. 4b) in which the regulating member (46) is disposed 45a) in the circumferential direction (figs. 4b, 5) and a regulation release position (the position of member 46 as shown in fig. 4a) in which the regulating member (46) is disengaged from between the protrusions (45a) in the circumferential direction (figs. 4a, 5), the drive mechanism (47) has a biasing member (49) configured to bias the regulating member (46) toward the regulation position (coil spring 49 biases the fixed-side restriction member 46 toward the restriction position, para. 51), and a solenoid (50) configured to move the regulating member (46) toward the regulation release position (solenoid 50 moves the fixed-side restriction member 46 at the restriction position toward the restriction release position, para. 51), a plunger (50a, which includes 53) of the solenoid (50) has one end portion (lower portion of 50a, nearest 46; see figs. 6) abutting against (fig. 4) the regulating member (46), and the other end portion (53) opposite to (figs. 6 shows pin 53 positioned on the upper side of 50a, opposite to the lower portion of 50a nearest 46) the one end portion (lower portion of 50a), a through hole (42a) is formed in a portion (figs. 6 shows through hole 42a positioned in the portion of case body 11 that is above solenoid 50) of the case body (11), which faces the other end portion (53) of the plunger (50a) of the solenoid (50), and the other end portion (53) of the plunger (50a) is positioned on the inside (figs. 6 show the claimed arrangement, where at least a portion of the pin 53 is inside the case body 11) of the case body (11) in a state in which the regulating member (46) is in the regulation position (fig. 6a), a wall (figs. 3, 6 show the recessed “step” feature of case body 11, shown positioned above mechanism 25, which contains the through hole 42a) is provided on an inner surface (fig. 3) of the case body (11) and the other end portion (53) of the plunger (50a) is further positioned on the inside of the wall (figs. 6 show the claimed arrangement, where pin 53 is considered to be “positioned on the inside of the wall” insomuch as: first, a portion of the pin 53 is on the interior of the case body 11; and second, a portion of the pin 53 is within the through hole 42a) of the case body (11) in the state in which the regulating member (46) is in the regulating position (fig. 6a).  
The disclosure of Ayusawa is silent as to a wall of substantially cylindrical shape [that] is provided on a periphery of the through hole on an inner surface of the case body and formed to protrude downward from the case body. 
However, cylindrical walls for the purpose of guiding motion were well-known in the prior art; and it would be readily apparent to one of ordinary skill in the art that a cylindrical wall surrounding flange 53b would benefit the disclosure of Ayusawa by guiding the pin 53 during the axial motion shown in figs. 6a-6b. 
Suzuki teaches a wall (103) of substantially cylindrical shape (guide 103 is formed in a cylindrical shape, para. 56) that is provided on a periphery (fig. 3A shows cylindrical guide 103 arranged on the periphery of through hole 102e) of the through hole (102e) on an inner surface of the case body (102) and that is formed to protrude downward from the case body (fig. 3A shows guide 103 protruding from surface 102c into the housing 102, coaxial with rod 140). Further, the prior art of Suzuki evidences that such a cylindrical wall provides the known advantage of guiding the piston 110 to be able to slide in the axial direction (para. 55). 
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use a cylindrically-shaped wall protruding downward from a case body as taught by Suzuki in combination with the structure as disclosed by Ayusawa (e.g., plunger 50a, which includes flange 53b of pin 53), in order to provide the expected benefit of guiding Ayusawa’s plunger during axial motion.  
The following claims have been mapped to the art of Ayusawa unless otherwise noted: 
Regarding claim 2, the combination of Ayusawa and Suzuki suggests the rotary actuator according to claim 1, wherein the other end portion (53) of the plunger (50a) is further positioned on the inside (as explained above in claim 1) of the through hole (42a) while the regulating member (46) is in the regulation position (fig. 6a).  
Regarding claim 4, the combination of Ayusawa and Suzuki suggests the rotary actuator according to claim 1, wherein the regulating member (46) is a columnar member with a uniform cross-sectional shape perpendicular to the axial direction (the outside surfaces, i.e. cross-sectional shapes, of 46 and 46a are uniform in that they are both circles, as shown most clearly in fig. 5).  
Regarding claim 5, the combination of Ayusawa and Suzuki suggests the rotary actuator according to claim 4, wherein while the regulating member (46) is in the regulation position (fig. 4b, 6a), a surface of the regulating member (46), which abuts against the one end portion (lower portion of 50a) of the plunger (50a), is positioned further outside (clearly shown in figs. 4b, 6a) between the protrusions (45a) structured to sandwich the regulating member (46) in the axial direction (clearly shown in figs. 4b, 6a).
Regarding claim 9, the combination of Ayusawa and Suzuki suggests a robot (figs. 1-2) comprising a joint part constituted by the rotary actuator according to claim 1, as disclosed above.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered, but pertain to newly amended limitations that were not previously examined. The arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


/Jake Cook/Primary Examiner, Art Unit 3658